OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and case remitted to the Appellate Division, *974Second Department, for further proceedings in accordance with the principles of law expressed in Estate of Becker v Murtagh (19 NY3d 75 [2012] [decided today]). Because the legal standards Supreme Court employed were consonant with our decision in Becker, we remit to the Appellate Division rather than Supreme Court. Thus, the Appellate Division, in reviewing Supreme Court’s judgment, should now apply the facts of this case to the law as expressed in Becker.
Concur: Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones.